Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant's election with traverse of Group I ( claims 1-13) in the reply filed on 12 April 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant does not wish to be bound to Examiner’s reasoning in requiring restriction”.
  This is not found persuasive because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
 As noted in the restriction requirement mailed 16 November 2021, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a vector library comprising a vector comprising an expressible CRISPR/Cas9 enzyme and a gRNA expression cassette, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sakuma et al. ("Multiplex genome engineering in human cells using all-in-one CRISPR/Cas9 vector system." Scientific reports 4.1 (2014): 1-6). Sakuma et al. teach libraries of vectors comprising multiple gRNA expression cassettes and an expressible CRISPR/Cas9 enzyme are known in the art (e.g. entire Sakuma reference and especially Fig. 1, pg. 2; Fig. 3, pg. 4).
 The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are pending and under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In the instant case, claims 1 and 9 recite methods for generating covalently closed circularized (ccc) DNA that encompass the embodiment of providing a single stranded vector comprising any RNA or DNA promoter, and small RNA or DNA target sequence and any ORI, as recited in the limitations “ (i) at least one small RNA/DNA expression cassette comprising a RNA/DNA promoter and an empty target-small-RNA/DNA-sequence-introduction-site or a small RNA/DNA coding sequence and/or a DNA/RNA nuclease target sequence, or partial sequence thereof, (ii) at least one origin for replication (ORI) of single strand DNA such as a phage ORI, and in particular a fl-origin”.
It is further noted that dependent claim 2 recites the limitation: “the small RNA is a siRNA, shRNA, an anti-miR, a guide RNA (gRNA) or guide DNA (gDNA) or any other RNA/DNA- encoded gene-perturbation sequence”.
 Furthermore, the instant disclosure recites embodiments of methods for generating covalently closed circularized (ccc) DNA comprising providing a vector comprising a guide RNA and a fli-ori and an embodiment providing comprising a vector comprising a shRNA and a fli-ori  e.g. Examples 1-6, instant specification).
However, the specification fails to provide any information regarding methods for generating covalently closed circularized (ccc) DNA  comprising providing a vector comprising any combination of vector elements comprising “a RNA/DNA promoter and an empty target-small-RNA/DNA-sequence-introduction-site or a small RNA/DNA coding sequence and/or a DNA/RNA nuclease target sequence, or partial sequence thereof” and any one origin for replication . 
The large genus of vector elements  as recited in the instant claims is represented in the specification by embodiments comprising providing a vector comprising a guide RNA and a fli-ori and an embodiment providing comprising a vector comprising a shRNA and a fli-ori ( e.g. Examples 1-6, instant specification).  
Thus, applicants have expressed possession of only two species in a genus, which comprises hundreds of different possibilities.  The written description guidelines note regarding such genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: Federal Register: December 21, 1999 (Volume 64, Number 244), revised guidelines for written description.)  With regard to claimed vectors , it is insufficient to demonstrate identity of structural limitations of said vector(s) where no structural information is provided.  Further no information is given regarding description of such vectors or a methodology to determine such common elements or attributes.  
With regard to the written description, all of the claims are drawn to a large number of polynucleotide sequences , i.e. vector elements, that encompass different structural limitations, for which, no structural information is provided in the specification.  It is noted that in Fiers v. Sugano (25 USPQ2d, 1601), the Fed. Cir. concluded that "...if inventor is unable to envision detailed chemical structure of DNA sequence coding for specific protein, as well as method of obtaining it, then conception is not achieved until reduction to practice has occurred, that is, until after gene has been isolated...conception of any chemical substance, requires definition of that substance other than by its functional utility."  
           Also, in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), it was concluded that:  "...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."  
In this application at the time of filing, there is no record or description, which would demonstrate conception or written description of any biological activity of vectors comprising any combination of vector elements comprising “a RNA/DNA promoter and an empty target-small-RNA/DNA-sequence-introduction-site or a small RNA/DNA coding sequence and/or a DNA/RNA nuclease target sequence, or partial sequence thereof” including nucleic acid elements resulting from deletion, substitution, or insertion comprising small RNA or DNA, and any one origin for replication. 
 Furthermore, considering the vector element of small RNA as recited in claim 2, the instant disclosure recite embodiments of one species of guide RNA and one species of shRNA.
However, the instant disclosure does not offer sufficient description of methods comprising providing vectors  comprising any RNA or DNA- encoded gene-perturbation sequence, as recited in claim 2.
  Furthermore, the instant specification does not indicate that the inventors have possession of the details of techniques, including optimization, comprising generation and function of  vectors comprising any RNA or DNA- encoded gene-perturbation sequence.
Therefore, the instant specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including providing vectors comprising any combination of vector elements comprising “a RNA/DNA promoter and an empty target-small-RNA/DNA-sequence-introduction-site or a small RNA/DNA coding sequence and/or a DNA/RNA nuclease target sequence, or partial sequence thereof” including nucleic acid elements resulting from deletion, substitution, or insertion comprising small RNA or DNA, , including  any RNA or DNA- encoded gene-perturbation sequence, and any one origin for replication as recited in the instant claims. 
Furthermore, as claims 2-8 and 10-13 depend from claims 1 and 9, these claims are also rejected.


Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claims 1 and 9, these independent claims recite methods for generating covalently closed circularized (ccc) DNA that require providing a single stranded vector comprising promoter, target sequence and one ORI and providing a mutagenic primer; annealing the primer to the single stranded vector and amplifying a covalently closed circularized  heteroduplex double stranded DNA from this primer annealing event. 
These claims are considered indefinite as it is not clear how a covalently closed circularized heteroduplex double stranded DNA is obtained from amplification comprising annealing a mutagenic primer to a phagemid vector  comprising any combination of the features as recited in the limitation “ at least one small RNA/DNA expression cassette comprising a RNA/DNA promoter and an empty target-small-RNA/DNA-sequence-introduction-site or a small RNA/DNA coding sequence and/or a DNA/RNA nuclease target sequence, or partial sequence thereof” and any one origin for replication (ORI) of single strand DNA. 
Therefore, as the metes and bounds of claims 1 and 9 are not clear, claims 1 and 9 are considered indefinite.
Furthermore, claims 2-8 and 10-13 do not further clarify these limitations.
Regarding claims 1 and 9:
 Claims 1 and 9 recite the term “RNA/DNA” multiple times throughout the claim. It is unclear if this term is meant to be interpreted as an RNA or a DNA; or as entity comprising both RNA and DNA.  Therefore, as the metes and bounds of claims 1 and 9 are not clear, claims 1 and 9 are considered indefinite.
Regarding claims 1,4,6,7 and 9-11:
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1 and 9 recite the broad recitation “at least one origin for replication (ORI) of single strand DNA”, and the claim also recites “such as a phage ORI, and in particular a fl-origin” which is the narrower statement of the range/limitation. 
In the present instance, claim 4 recites the broad recitation “at least two species of mutagenic DNA- primer”, and the claim also recites “preferably is at least three, more preferably at least 4, 5, 6, 10, 50, 100, 1000,…” which is the narrower statement of the range/limitation. 
In the present instance, claim 6 recites the broad recitation “small RNA coding sequence is at least 10 nucleotides to 200 nucleotides long”, and the claim also recites “more preferably 10 to 50, more preferably 10 to 30, more preferably 15 to 30, more preferably 15 to 25, most preferably 17 to 23, most preferably about 20” which is the narrower statement of the range/limitation. 
In the present instance, claim 7 recites the broad recitation “wherein each of the homology regions has a length of at least 5 nucleotides”, and the claim also recites “preferably at least 10 nucleotides, more preferably 5 to 40 nucleotides, most preferably 10 to 30, or 10 to 20, most preferably 13 to 18, and even more preferably about 15 nucleotides” which is the narrower statement of the range/limitation. 
In the present instance, claims 10 and 11 recite the broad recitation “bacterial strain proficient or deficient for dUTPase and/or uracil glycosylase”, and the claim also recites “preferably in the CJ236 strain” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Regarding claims 1, 9, 12 and 13, the phrase "such as"  as recited in: 
the limitation: “(ii) at least one origin for replication (ORI) of single strand DNA such as a phage ORI, and in particular a fl-origin”  of claims 1 and 9;the limitation: “ having a functional dUTPase and/or uracil glycosylase activity, such as XLl or SS320” of claim 12; the limitation: “a RNA or DNA ligase, such as T4 DNA ligase” of claim 13  
renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, claims 2,3,5 and 8 do not further clarify these limitations.
Therefore, claims 1-13 are considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Koferle et al. and Salerno
Claim 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koferle et al. ("CORALINA: a universal method for the generation of gRNA libraries for CRISPR-based screening." BMC genomics 17.1 (2016): 1-13 and supplementary materials) in view Salerno (US20140363850).
Koferle et al. teach methods are known in the art for generating a library of vector systems comprising an expressible CRISPR/Cas9 enzyme and a gRNA expression cassette, wherein different gRNA vector are generated, according to user’s choice (e.g. entire Koferle reference and especially Methods section, pg. 2-3 of 13;  Functional validation of gRNAs with extended protospacers section, pg. 3; Fig. 1, pg. 4; entire supplementary materials).
Furthermore, Salerno teaches methods are known for altering the sequence  of DNA vector comprising providing single stranded circular DNA and using mutagenic primers  and generic primers to yield a double stranded circular DNA (e.g. Entire Salerno reference and especially para 0011,pg. 2; para 0021-0026,pg. 2). Furthermore, Salerno teaches using reagents including Taq or Pfu polymerase as well as T4 DNA ligase (e.g. para 0061, para 0065, pg. 5).
Therefore, as both Koferle et al. and Salerno teach methods for generating genetically engineered circular DNA constructs, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Koferle comprising generating genetically engineered circular DNA constructs comprising guide RNA to include techniques using mutagenic primers to generate double stranded circular DNA constructs as taught by Salerno as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for generating a covalently closed circularized (ccc) DNA based small RNA/DNA expression vector or vector library.
 Therefore, the combined teachings of Koferle et al. and Salerno render obvious claims 1-7 and 9-13.
Allowable Subject Matter
Claim 8 is free of the prior art. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Application 16/973,011
Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 18-31 of copending Application No. 16/973,011 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7, and 18-31 of copending Application No. 16/973,011 recite methods comprising providing a vector comprising a promoter and guide  RNA sequence; providing a mutagenic primer  and generating a covalently closed circularized  DNA vector using these reagents, similar to the claimed methods of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639